                             Case 2:17-cr-00306-JCM-VCF Document 848 Filed 05/19/21 Page 1 of 4




                         1   STIP
                             ADAM L. GILL, ESQ.
                         2   Nevada State Bar No. 11575
                             723 South 3rd Street
                         3   Las Vegas, NV 89101
                             P: (702) 750-1590
                         4   F: (702) 548-6884
                             Attorneys for Defendant
                         5
                                                         UNITED STATES DISTRICT COURT
                         6
                                                                DISTRICT OF NEVADA
                         7
                             UNITED STATES OF AMERICA,
                         8                                                  Case No: 2:17-cr-306-JCM-VCF-22
                                           Plaintiff,
                         9
                             vs.                                             STIPULATION TO CONTINUE
                        10                                                   SENTENCING (First Request)
                             ANTHONY OKEAKPU,
                        11
                                           Defendant.
                        12

                        13          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant ANTHONY
                        14
                             OKEAKPU by and through his counsel, ADAM GILL, ESQ., of AISEN, GILL &
                        15
                             ASSOCIATES, and the United States of America, by its counsel, CHAD MCHENRY, ESQ.,
                        16
                             Trial Attorney for the Department of Justice, that the Sentencing in the above-captioned matter
                        17

                        18   currently set for May 21, 2021 at 10:30 a.m. be continued to at least 30 days.

                        19          This stipulation is entered for the following reasons:

                        20          1. Counsel for the Defendant needs additional time to confer with the Defendant and
                        21
                                        submit sentencing memorandum materials.
                        22
                                    2. Mr. Gill has spoken to Mr. McHenry, and Mr. McHenry has indicated that he has no
                        23
                                        objection to this continuance.
                        24
                                    3. Additionally, denial of this request for continuance could result in a miscarriage of
                        25

                        26              justice.

                        27          4. In addition, the continuance sought is not for delay and the ends of justice are in fact
                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                             Case 2:17-cr-00306-JCM-VCF Document 848 Filed 05/19/21 Page 2 of 4




                                        served by the granting of such continuance which outweigh any interest of the public
                         1

                         2              and the defendant in proceeding with sentencing on May 21, 2021.

                         3

                         4          DATED this 19th day of May, 2021.
                         5

                         6
                            /s/ Adam L. Gill
                         7 Adam L. Gill, Esq.
                           Counsel for Defendant
                         8 Anthony Okeakpu

                         9

                        10  /s/ Chad McHenry
                           Chad McHenry, Esq.
                        11 Attorney for the United States
                           Trial Attorney for the Department of Justice
                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                          2
                             Case 2:17-cr-00306-JCM-VCF Document 848 Filed 05/19/21 Page 3 of 4



                              FOF
                         1    ADAM L. GILL, ESQ.
                              Nevada State Bar No. 11575
                         2    723 South 3rd Street
                              Las Vegas, NV 89101
                         3    P: (702) 750-1590
                              F: (702) 548-6884
                         4    Attorneys for Defendant

                         5                              UNITED STATES DISTRICT COURT
                         6                                      DISTRICT OF NEVADA
                         7    UNITED STATES OF AMERICA,
                                                                            Case No: 2:17-cr-306-JCM-VCF-22
                         8                 Plaintiff,
                         9    vs.                                           STIPULATION TO CONTINUE
                                                                            SENTENCING (First Request)
                        10    ANTHONY OKEAKPU,
                        11                 Defendant.
                        12
                                                                 FINDINGS OF FACT
                        13

                        14              Based on the stipulation of Counsel, and good cause appearing, the Court finds that:
                        15
                                    1. Counsel for the Defendant needs additional time to confer with the Defendant and
                        16
                                        submit sentencing memorandum materials.
                        17
                                    2. Mr. Gill has spoken to Mr. McHenry, and Mr. McHenry has indicated that he has no
                        18

                        19              objection to this continuance.

                        20          3. Additionally, denial of this request for continuance could result in a miscarriage of

                        21              justice.
                        22
                                    4. In addition, the continuance sought is not for delay and the ends of justice are in fact
                        23
                                        served by the granting of such continuance which outweigh any interest of the public
                        24
                                        and the defendant in proceeding with sentencing on May 21, 2021.
                        25
                             ///
                        26

                        27 ///

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                           3
                             Case 2:17-cr-00306-JCM-VCF Document 848 Filed 05/19/21 Page 4 of 4




                               IT IS HEREBY ORDERED, that the Sentencing hearing, currently scheduled for May 21,
                         1
                                                                                             July 16, 2021
                               2021, at the hour of 10:30 a.m., be vacated and continued to ________________, at the hour
                         2

                         3         11:00 AM
                               of ___________.

                         4        Dated this
                                         May_______day
                                             19, 2021. of _________, 2021.
                         5

                         6
                                                                                   UNITED STATES DISTRICT JUDGE
                         7

                         8

                         9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                        4
